Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered *449October 17, 2006, convicting defendant, upon his plea of guilty, of sodomy in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously modified, on the law, to the extent of deleting the provision for postrelease supervision, and otherwise affirmed.
As the People concede, since defendant committed this crime prior to the effective date of Penal Law § 70.45, which provides for postrelease supervision, his sentence is unlawful to the extent indicated. The court’s allegedly premature designation of defendant as a “predicate” sex offender, was mere surplusage of no legal significance, and defendant’s arguments on this issue are without merit. We perceive no basis for reducing the sentence. Concur—Andrias, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.